BARFIELD, Chief Judge.
The Clay County Property Appraiser appeals a circuit court judgment holding that his assessment of a warehouse owned by the appellee was excessive. We reverse the judgment because the trial court improperly substituted its finding of fair market value for that of the property appraiser.
The appellee did not meet its burden of demonstrating that the county property appraiser did not follow the law, or that following the law, he could not conceivably and reasonably have arrived at the appraisal value being challenged. It merely convinced the trial judge that the valuation arrived at by its experts was a more reasonable measure of the property’s value than the three standard appraisal methods used by the county property appraiser. However, that is not the proper test, see Mastroianni v. Barnett Banks, Inc., 664 So.2d 284 (Fla. 1st DCA 1995), and eases cited therein.
The judgment is REVERSED and the case is REMANDED to the trial court with *1059directions to reinstate the county property appraiser’s assessment.
ERVIN and DAVIS, JJ., concur.